Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
As the result of an investigation during which it was discovered that petitioner sought to have his wife bring drugs into the correctional facility during a visit, petitioner was charged in a misbehavior report with smuggling, conspiring to introduce drugs into the facility and making third-party calls. He was also charged in a second misbehavior report with numerous additional prison disciplinary violations arising from the search of his cell. A tier III disciplinary hearing was thereafter held with respect to both reports. At the conclusion of the hearing, petitioner was found guilty of smuggling and conspiring to introduce drugs into the facility as charged in the first misbehavior report and numerous disciplinary infractions as charged in the second misbehavior report. After the determination was affirmed on administrative appeal, this CPLR article 78 proceeding ensued.
Preliminarily, we note that petitioner challenges only that part of the determination finding him guilty of smuggling and conspiring to introduce drugs into the facility. With respect to these charges, the misbehavior report, together with the *1001testimony of its author and the confidential information considered by the Hearing Officer in camera, provide substantial evidence supporting the determination (see Matter of Vizcaino v Selsky, 26 AD3d 574, 574 [2006], lv denied 7 NY3d 708 [2006]). While petitioner contends that the Hearing Officer failed to independently assess the credibility of the confidential informant, all confidentiality was removed once the informant’s identity was revealed in the course of that individual’s testimony at the hearing (see Matter of Callender v Selsky, 9 AD3d 703 [2004]). Petitioner’s remaining contentions have either not been preserved for our review or are lacking in merit.
Cardona, EJ., Crew III, Mugglin, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.